10
11
_12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCoTT F l L E D
United States Attorney _

MATTHEW M. YELOVICH

  
 
   

RoGER YANG APR 214 2019
Assistant United States Attorneys c,_ RK

501 1 Srreet, Suite 10-100 EAsmEn~ o‘fssm‘?'csrT 31=°§/1°1.11= R1111111
Sacramento, CA 95814 9' w T

Te1eph0ne; (916) 554-2700 “ '°“"*

Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NOS.
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:

HEIDIPHONG@GMAIL.COM AND 2:17-SW-O632 CKD,
RELATED E~MAIL ADDRESSES.

HEIDIPHONG@GMAIL.COM AND 2:18-SW-1 189 KJN,
RELATED E-MAIL ADDRESSES.

[P-RG'P@S'EB} ORDER TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

 

 

Upon application of the United States of America and good cause having been shoWn,
IT IS HEREBY ORDERED that the f11es in the above-captioned matters be, and are, hereby

ordered unsealed.

Dated: "_f/M/ 749/7 @/)A/L' }%»7

 

 

The Honorable Carolyn K. Delan
UNITED STATES MAGIST E JUDGE

[PRoPosED] ORDER To UNSEAL SEARCH WARRANTS

 

 

